     Case: 1:18-cv-00309-CAB Doc #: 56 Filed: 01/22/20 1 of 2. PageID #: 8529




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

LAURA HOFFMAN, et al.                      )       CASE NO.: 1:18-CV-00309
                                           )
              Plaintiffs,                  )       JUDGE: CHRISTOPHER A. BOYKO
                                           )
                                           )
       vs.                                 )       DEFENDANTS’ RESPONSE TO
                                           )       PLAINTIFFS’ MOTION FOR
MICHAEL C. O’MALLEY, et al.,               )       EXTENSION OF DEADLINE FOR
                                           )       SUBMITTING EXPERT REPORTS
              Defendants.                  )


       COME NOW Defendants Cuyahoga County, Michael C. O’Malley, Jennifer

Driscoll, Gregory Mussman, and Joanna Whinery, by and through undersigned

counsel, and hereby submit their response to Plaintiffs’ Motion for Extension of Deadline

for Submitting Expert Reports. Defendants do not oppose Plaintiff’s request for an

extension of the deadline to product their expert reports, provided that any extension of

Plaintiffs’ deadline also includes a commensurate extension of Defendants’ deadline to

produce their expert reports.

       Fairness requires that Defendants be afforded the same amount of time to

submit their expert reports after they have been provided Plaintiffs’ expert reports.

Moreover, pushing back the expert deadlines will require a re-setting by the Court of the

trial date in this matter, which is currently set for April 20, 2020. If the Court is unwilling

to reschedule the trial date and also extend Defendants’ expert report submission, then

Defendants would have to object to any unilateral extension of Plaintiffs’ deadline to

submit their expert report, as this would fail to provide Defendants adequate time for


                                               1
    Case: 1:18-cv-00309-CAB Doc #: 56 Filed: 01/22/20 2 of 2. PageID #: 8530



their expert to review Plaintiff’s reports and prepare Defendants’ report.

                                   Respectfully submitted,

                                   MICHAEL C. O’MALLEY, Prosecuting
                                   Attorney of Cuyahoga County, Ohio


                                   By:    /s/ David G. Lambert
                                          David G. Lambert (0030273)
                                          Nora E. Poore (0079609)
                                          Kenneth M. Rock (0096482)
                                          Assistant Prosecuting Attorneys
                                          The Justice Center, Courts Tower
                                          1200 Ontario Street, 8th Floor
                                          Cleveland, Ohio 44113
                                          Tel: (216) 443-7829
                                          Fax: (216) 443-7602
                                          dlambert@prosecutor.cuyahogacounty.us
                                          npoore@prosecutor.cuyahogacounty.us
                                          krock@prosecutor.cuyahogacounty.us

                                          Attorneys for Defendants




                                             2
